UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6509



ISAIAH T. FEASTER,

                                               Plaintiff - Appellant,

          versus


RALPH LOGAN, Warden; MAJOR RICHIE, Correction-
al Officer; MAJOR EAST, Correctional Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
794-AMD)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isaiah T. Feaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah T. Feaster appeals from the district court's order

dismissing without prejudice this complaint pursuant to 42 U.S.C.

§ 1983 (1994). The district court’s dismissal without prejudice is

not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).    A dismissal without

prejudice is a final order only if "'no amendment [to the com-

plaint] could cure the defects in the plaintiff's case.'"    Id.   In

ascertaining whether a dismissal without prejudice is reviewable in

this Court, we must determine "whether the plaintiff could save his

action by merely amending his complaint." Id. Because the grounds

for dismissal of this action show that Feaster could save his

action in the district court, the dismissal order is not appeal-

able. Accordingly, we dismiss the appeal for lack of jurisdiction.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2